 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            No. 1:16-CR-00183-DAD-BAM

12                                   Plaintiff,

13           v.                                           FINAL ORDER OF FORFEITURE

14   DAVID JOHN CANNON,

15                                   Defendant.

16

17           WHEREAS, on August 16, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant David John Cannon in

19   the following property:

20                   a. Apple iPhone 4s, serial number C8PHG213DTD0,

21                   b. Apple iPhone 6, serial number F17P2B2GG5MD, and

22                   c. HP Pavilion DV-9000 Desktop Computer, serial number CNF7273WMS.

23           AND WHEREAS, beginning on August 22, 2018, for at least thirty (30) consecutive

24   days respectively, the United States published notice of the Court’s Order of Forfeiture on the

25   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

26   all third parties of their right to petition the Court within sixty (60) days from the first day of

27   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

28   the forfeited property;
                                                         1
 1          AND WHEREAS, the United States sent direct written notice by certified mail to the

 2   following individuals known to have an alleged interest in the above-described property:

 3   Patricia Cannon.

 4          AND WHEREAS, the Court has been advised that Patricia Cannon has not filed a claim

 5   to the subject property and the time for her to file a claim has expired.

 6          AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 7   subject property and the time for any person or entity to file a claim has expired.

 8          Accordingly, it is hereby ORDERED and ADJUDGED:

 9          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

10   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253,

11   to be disposed of according to law, including all right, title, and interest of David John

12   Cannon.

13          2.      All right, title, and interest in the above-listed property shall vest solely in the

14   name of the United States of America.

15          3.      The U.S. Customs and Border Protection shall maintain custody of and control

16   over the subject property until it is disposed of according to law.

17   IT IS SO ORDERED.
18
        Dated:     December 13, 2018
19                                                       UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                         2
